UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7052


TODD JAMES BROXMEYER,

                    Petitioner - Appellant,

             v.

L. RAY ORMOND, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, Chief District Judge. (2:18-cv-00240-MSD-DEM)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Todd James Broxmeyer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Todd James Broxmeyer, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on Broxmeyer’s

28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible

error. Accordingly, although we grant leave to proceed in forma pauperis, we deny

Broxmeyer’s motion for a certificate of appealability as unnecessary and affirm for the

reasons stated by the district court. Broxmeyer v. Ormond, No. 2:18-cv-00240-MSD-DEM

(E.D. Va. filed June 20, 2019 & entered June 21, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2